                                                                              Case 2:19-cv-01474-APG-BNW Document 14 Filed 03/27/20 Page 1 of 4



                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                          5 Email: thatfield@hatfieldlawassociates.com
                                                                          6 Attorney for Plaintiffs
                                                                          7                                UNITED STATES DISTRICT COURT
                                                                          8                                    DISTRICT OF NEVADA
                                                                          9
                                                                                                                             CASE NO: 2:19-cv-01474-APG-BNW
                                                                         10    ELISEO NAPOLES, MARIE NAPOLES
                                                                               AND M.N., A MINOR, BY AND
                                                                         11
HATFIELD & ASSOCIATES, LTD.




                                                                               THROUGH HIS GUARDIAN AD LITEM,
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12                                                      STIPULATION AND ORDER TO
                                                                                             Plaintiffs,                        EXTEND DISCOVERY DEADLINES
                                      Telephone (702) 388-4469




                                                                         13                                                              (First Request)
                                                                                     vs.
                                                                         14
                                                                               CLARK COUNTY SCHOOL DISTRICT,
                                                                         15    DOES I through X, inclusive; ROE
                                                                               CORPORATIONS I through X, inclusive
                                                                         16
                                                                                             Defendant.
                                                                         17
                                                                                    COMES NOW, Plaintiffs, ELISEO NAPOLES, MARIE NAPOLES AND M.N., A
                                                                         18
                                                                         19 MINOR, BY AND THROUGH HIS GUARDIAN AD LITEM (hereinafter, “Plaintiffs”), by and
                                                                         20 through their counsel, the law firm of Hatfield & Associates, Ltd., and Defendant CLARK
                                                                         21 COUNTY SCHOOL DISTRICT (hereinafter “Defendant”), by and through its counsel, Phoebe
                                                                         22
                                                                            V. Redmond, Esq., and Crystal J. Herrera, Esq., of the Clark County School District Office of
                                                                         23
                                                                            the General Counsel, do hereby stipulate and agree to extend the discovery deadlines sixty (60)
                                                                         24
                                                                         25 days pursuant to LR IA 6-1 and LR 26-4 for the reasons provided below. A Joint Stipulated
                                                                         26 Discovery Plan and Scheduling Order pursuant to FRCP 26(f) and LR 26.1-e was entered on
                                                                         27 January 30, 2020. (ECF No. 11).        This is the first request for an extension of discovery
                                                                         28
                                                                            deadlines.
                                                                              Case 2:19-cv-01474-APG-BNW Document 14 Filed 03/27/20 Page 2 of 4



                                                                                       Discovery closes on June 16, 2020. The last day to file Dispositive Motions is July 16,
                                                                          1
                                                                          2 2020.
                                                                          3       1. DISCOVERY COMPLETED TO DATE:
                                                                          4             A.    Plaintiffs served Initial Disclosures on Defendant on January 24, 2020.
                                                                          5
                                                                              Defendant served Initial Disclosures on Plaintiffs on January 27, 2020.
                                                                          6
                                                                                       B. Plaintiffs have provided Defendant with Medical Record Release Authorizations.
                                                                          7
                                                                          8       2.   DISCOVERY YET TO BE COMPLETED:

                                                                          9             A.    Plaintiffs intend to propound written discovery to Defendant, and take the
                                                                         10 depositions of fact and expert witnesses.
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                     B. Defendant intends to propound written discovery to Plaintiffs, and take the
                                                                         12
                                      Telephone (702) 388-4469




                                                                            depositions of fact and expert witnesses.
                                                                         13
                                                                         14       3.   REASONS DISCOVERY COULD NOT BE COMPLETED WITHIN THE

                                                                         15            EXISTING DEADLINE.
                                                                         16       There has been a harsh turn of events in the nation since discovery commenced in this case.
                                                                         17
                                                                              The COVID-19 pandemic has caused many businesses to close and individuals to self-quarantine.
                                                                         18
                                                                              Currently, all non-essential businesses in the State of Nevada are closed for a minimum of thirty
                                                                         19
                                                                         20 (30) days. This holding pattern is rendering it problematic for the parties to safely and effectively
                                                                         21 conduct discovery in this case. Indeed, in-person depositions cannot reasonably be scheduled or
                                                                         22 taken in the next 30 days and the parties have agreed to defer written discovery during this time.
                                                                         23
                                                                            In order to allow for the parties to complete the remaining discovery provided above, the parties
                                                                         24
                                                                            respectfully request that the discovery deadlines in this matter be extended sixty (60) days. This is
                                                                         25
                                                                         26 the first request for an extension, which is made in good faith and not for the purposes of delay.
                                                                         27 ///
                                                                         28 ///



                                                                                                                        -2-
                                                                              Case 2:19-cv-01474-APG-BNW Document 14 Filed 03/27/20 Page 3 of 4



                                                                                    4.   PROPOSED SCHEDULE FOR COMPLETING DISCOVERY AND OTHER
                                                                          1
                                                                          2              DISCOVERY DEADLINES.

                                                                          3               A.   On January 30, 2019, this Court ordered that the last date to complete discovery
                                                                          4 would be June 16, 2020, that the last day to file dispositive motions would be July 16, 2020, and
                                                                          5
                                                                            that the last day to file a pretrial order would be August 14, 2020. The parties stipulate and agree
                                                                          6
                                                                            to a proposed sixty (60) day stay of discovery plus the following proposed rescheduled discovery
                                                                          7
                                                                          8 dates:
                                                                          9              Summary of Proposed Changes
                                                                         10                                      Current Deadline                Revised Deadline
                                                                         11
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                Close of Discovery               June 16, 2020                   August 17, 2020
                                                                         12
                                      Telephone (702) 388-4469




                                                                                Interim Status Report            April 17, 2020                  June 18, 2020
                                                                         13
                                                                         14     Disclosure of Experts and April 17, 2020                         June 18, 2020
                                                                                Expert Reports
                                                                         15     Disclosure   of     Rebuttal May 18, 2020                        July 17, 2020
                                                                                Experts and their reports
                                                                         16
                                                                                Dispositive Motions          July 16, 2020                       September 16, 2020
                                                                         17
                                                                                Pretrial Order                   August 14, 2020                 October 16, 2020
                                                                         18
                                                                         19                                                                      (If dispositive motions are
                                                                                                                                                 filed, 30 days after the entry
                                                                         20                                                                      of the court’s ruling on said
                                                                                                                                                 motion)
                                                                         21
                                                                         22 ///
                                                                         23 ///
                                                                         24 ///
                                                                         25
                                                                              ///
                                                                         26
                                                                              ///
                                                                         27
                                                                         28 ///



                                                                                                                        -3-
                                                                              Case 2:19-cv-01474-APG-BNW Document 14 Filed 03/27/20 Page 4 of 4




                                                                          1
                                                                          2 Dated: March 27, 2020                            Dated: March 27, 2020

                                                                          3 HATFIELD & ASSOCIATES, LTD.                    CLARK COUNTY SCHOOL DISTRICT
                                                                                                                           OFFICE OF THE GENERAL COUNSEL
                                                                          4      /s/ Trevor J. Hatfield
                                                                          5   By: _______________________________                /s/ Crystal J. Herrera
                                                                               TREVOR J. HATFIELD                          By:________________________________
                                                                          6    Nevada Bar No. 7373                         PHOEBE V. REDMOND, ESQ.
                                                                               703 South Eighth Street                     Nevada Bar No. 9657
                                                                          7    Las Vegas, Nevada 89101                     CRYSTAL J. HERRERA, ESQ.
                                                                          8    (702) 388-4469 Tel.                         Nevada Bar No. 12396
                                                                               (702) 386-9825 Fax                          5100 West Sahara Avenue
                                                                          9    Email:thatfield@hatfieldlawassociates.com   Las Vegas, Nevada 89146
                                                                              Attorney for Plaintiff                       Tel: (702) 799-5373
                                                                         10                                                Fax: (702) 799-5505
                                                                         11                                                Email: redmopv@nv.ccsd.net
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                                                                           Email: herrec4@nv.ccsd.net
                                                                         12                                                Attorneys for Clark County School District
                                      Telephone (702) 388-4469




                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17 IT IS SO ORDERED.
                                                                         18 DATED this _____        March
                                                                                       30th day of __________________ , 2020.
                                                                         19
                                                                         20
                                                                                                                           U.S. MAGISTRATE JUDGE
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                     -4-
